Exhibit 10.1
 
THIRD AMENDMENT TO THE
EMPLOYMENT AGREEMENT
BETWEEN
FOSTER WHEELER INC.
AND
UMBERTO DELLA SALA
 
This THIRD AMENDMENT (this “Amendment”) to the Employment Agreement between
FOSTER WHEELER INC., a Delaware corporation (the “Employer”), and UMBERTO DELLA
SALA (the “Executive”), dated as of March 1, 2008 (the “Employment Agreement”),
is made and entered into as of November 29, 2010.
 
WHEREAS, Foster Wheeler Ltd. entered into the Employment Agreement with the
Executive on March 1, 2008, Foster Wheeler Ltd. and the Executive entered into a
First Amendment to the Employment Agreement effective as of October 1, 2008, the
Employer, with the Executive’s agreement, assumed the Employment Agreement from
Foster Wheeler Ltd. in February 2009, and the Employer and the Executive entered
into a Second Amendment to the Employment Agreement, effective February 18, 2010
(the Employment Agreement, as so assumed and amended, the “Agreement”); and
 
WHEREAS, the Executive was named as Interim Chief Executive Officer of Foster
Wheeler AG, effective October 22, 2010 and the Executive has accepted to serve
in this position, in addition to his duties under the Agreement, until the
earlier of July 22,2011 or the date a new Chief Executive Officer’s employment
commences;
 
WHEREAS, the Executive and the Employer have agreed to further amend the
Agreement to (i) provide for the Executive’s compensation during the period he
serves as Interim Chief Executive Officer and (ii) clarify certain provisions of
the Agreement related to Section 409A of the Code (as defined in the Agreement);
 
NOW THEREFORE, be it resolved, accordingly, the Employer and the Executive by
executing this Amendment hereby agree to amend the Agreement as follows:
 
1.
Agreement Section 3.3 is hereby revised to read in its entirety as follows:

 
3.3         Long-Term Incentive. The Executive will, receive on December 1, 2010
the following:
 
3.3.1.     Restricted Stock Unit Grant.  A grant of a number of restricted stock
units which will be payable in registered shares of the Parent (“Shares”) with
an economic value as of the Grant Date equal to approximately Nine Hundred
Thousand US Dollars (USD $900,000) (the “Restricted Stock Units”).  The
Restricted Stock Units will be granted under the Parent’s Omnibus Incentive
Plan.  The Restricted Stock Units will be issued on the Grant Date.  For
purposes of this Subsection 3.3.1, the determination of the number of Restricted
Stock Units to be granted to Executive shall be consistent with the methodology
used for valuing restricted stock units granted to employees which has been
approved and adopted by the Compensation Committee of the Parent’s Board.

 
 

--------------------------------------------------------------------------------

 

3.3.2.     Stock Option Grant.  A grant of stock options to purchase Shares with
an economic value as of the Grant Date equal to approximately Nine Hundred
Thousand US Dollars (USD $900,000) (the “Options”).  The Options will be granted
under the Parent’s Omnibus Incentive Plan and for purposes of such Omnibus
Incentive Plan:
 
(i)           the Options will be Nonqualified Stock Options;
 
(ii)          the exercise price will be equal to the Fair Market Value of a
Share as defined under the terms of the Parent’s Omnibus Incentive Plan on the
Grant Date; and
 
(iii)         the Expiration Date will be the seventh anniversary of the Grant
Date.
 
The Options will be issued on the Grant Date.  For purposes of this Subsection
3.3.2, the determination of the number of Options to be granted to Executive
shall be consistent with the methodology used for valuing stock options granted
to employees which has been approved and adopted by the Compensation Committee
of the Parent’s Board.
 
3.3.3.     Vesting.  With respect to the Restricted Stock Units and the Options
issued on the Grant Date, one-third will vest on each of the first, second, and
third anniversaries of the Grant Date, provided that the Executive is still
employed on such dates, subject to the provisions of Section 4 of this
Agreement.  Executive shall not be eligible to receive any additional regular
cycle grants under the Parent’s Omnibus Incentive Plan during the Term.  For the
avoidance of doubt, with regards to the Restricted Stock Units and Options
provided for in this Amendment, Executive shall be eligible for Retirement
during the Term if he qualifies for same under and within the meaning of the
Parent’s Omnibus Incentive Plan, all on terms to be set forth in separate grant
agreements as described below.
 
3.3.4.     Grant Agreements.  The Restricted Stock Units and Options will be
governed by separate agreements entered into between the Executive and the
Parent, and in the event of any inconsistency between such separate agreements
and the terms of this Agreement (including, but not limited to its Section 4),
this Agreement shall govern and control.  For avoidance of doubt, nothing in the
preceding sentence shall be construed to limit the application of any provision
of such separate agreements that expressly refers to and incorporates a
provision of this Agreement.
 
For the avoidance of doubt, the grants under Subsections 3.3.1 and 3.3.2 are in
addition to, and not in lieu of, the grants already made under the Employment
Agreement and its Second Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
2.
A new Agreement Section 3.9 is hereby added as follows:

 
3.9         Interim CEO Cash Increase.  The Executive shall have his US Base
Salary and his target opportunity for his annual incentive bonus increased for
the period during which he serves as Interim Chief Executive Officer (“CEO”) as
follows:
 
(i)           During each month the Executive serves as CEO, his annual US Base
Salary shall be increased to Four Hundred Eighty Thousand Euros (€480,000) (such
increased amount, “CEO US Base Salary”), payable monthly in arrears.  When the
Executive ceases to serve as CEO, his US Base Salary shall revert to Three
Hundred Ninety-One Thousand Euros (€391,000), or such other higher amount as the
Board’s Compensation Committee may set.  If the Executive serves part of a month
as CEO and part of it not as CEO, his CEO US Base Salary for such month shall be
pro-rated based on the days he serves as CEO during such month.
 
(ii)          While the Executive serves as CEO, his target opportunity for his
annual incentive bonus shall be increased to One Hundred Fifty Percent (150%) of
his CEO US Base Salary, (up to a maximum opportunity of Three Hundred Percent
(300%) of his CEO US Base Salary)(“CEO Target Opportunity”).  The CEO Target
Opportunity shall be used to calculate the Executive’s Annual Bonus in
accordance with Section 3.2, which Annual Bonus, if any, shall be paid in
accordance with Section 3.2.  If the Executive serves part of a year as CEO and
part of it not as CEO, his Annual Bonus shall be pro-rated so that a portion of
it is determined based on the number of days in the relevant year he served as
CEO using the CEO Target Opportunity and CEO US Base Salary and so that the
other portion is determined based on the remaining number of days in the
relevant year using the target opportunity set forth at Section 3.2 and his
normal US Base Salary.
 
3.
For purposes of Sections 1 and 2 of this Amendment, the Executive’s service as
CEO shall be deemed to have commenced on October 22, 2010 and it shall end upon
the earlier of (A) July 22, 2011, or (B) the date a new Chief Executive
Officer’s employment commences.

 
4.
Agreement Section 4.1.5 is hereby revised by adding the following new sentence
to the end of Section 4.1.5:

 
In the event that the termination of the Executive’s employment does not
constitute a “separation from service” as defined in Section 409A of the
Internal Revenue Code of 1986, including all regulations and other guidance
issued pursuant thereto (the “Code”), the Executive’s rights to the payments and
benefits described in this Section 4 shall vest upon the Termination Date, but
no payment to the Executive that is subject to Section 409A shall be paid until
the Executive incurs a separation from service (or as set forth at Section 13,
until six months after such date if the Executive is a specified employee), and
any amounts that would otherwise have been paid prior to such date shall be paid
instead as soon as practicable after such date.


 
3

--------------------------------------------------------------------------------

 
 
5.
The last paragraph in Agreement Section 4.2.2 is hereby revised to read in its
entirety as follows:

 
In no event, however, shall the Executive be entitled to receive the pay and
benefits that the Employer shall provide the Executive pursuant to this Section
4.2.2 unless the Executive provides the Employer an enforceable waiver and
release agreement in a form that the Employer normally requires.  Such release
shall be furnished to the Executive for his review not later than seven business
days following the Termination Date, and shall be executed and returned to the
Employer within 21 days of receipt (or within 45 days of receipt if the
Executive’s separation is part of a group).  Provided the Executive does not
timely revoke the waiver and release agreement within seven days after its
execution, pay and benefits pursuant to this Section 4.2.2 shall commence on the
expiration of the revocation period, and any amounts that otherwise would have
been paid to the Executive pursuant to this Section 4.2.2 before the expiration
of the revocation period shall be paid to the Executive, without interest, as
soon as practicable after the expiration of the revocation period (but in no
event more than 60 days after the Termination Date).
 
6.
Agreement Section 4.3.2(i)(A) is hereby revised to read in its entirety as
follows:

 
Accrued Obligations.  The sum of (I) the Executive’s Annual Base Salary through
the Termination Date to the extent not theretofore paid, (II) the product of (1)
the higher of: (a) any Recent Annual Bonus, and (b) the Annual Bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred (and annualized for any fiscal year consisting of less than twelve full
months or during which the Executive was employed for less than twelve full
months), for the most recently completed fiscal year during the Change of
Control Period, if any (such higher amount being referred to as the “Highest
Annual Bonus”) and (2) a fraction, the numerator of which is the number of days
in the current fiscal year through the Termination Date, and the denominator of
which is 365, and (III) any accrued vacation pay, in each case, to the extent
not theretofore paid (the sum of the amounts described in subclauses (I), (II),
and (III), (the “Accrued Obligations”);
 
7.
Agreement Section 13 is hereby revised by adding the following new Section 13.2:

 
13.2       Interpretation and Administration of Agreement.  To the maximum
extent permitted by law and consistent with the substantive terms of this
Agreement, this Agreement shall be interpreted and administered in such a manner
that the payments to the Executive are either exempt from, or comply with all
requirements of, Section 409A of the Code.
 
8.
All other terms and conditions of the Agreement not expressly modified by this
Amendment remain valid and unchanged.

 
 
4

--------------------------------------------------------------------------------

 
 
9.
This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same amendatory instrument, and any of the
parties hereto may execute this Amendment by signing any such counterpart.

 
[SIGNATURES FOLLOW]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

 
FOSTER WHEELER INC.
           
By: 
/s/ Raymond J. Milchovich
   
Name: 
  Raymond J. Milchovich
   
Title: 
  Authorized Signatory
 

 

 
/s/ Umberto della Sala
   
UMBERTO DELLA SALA
 

 

 
6

--------------------------------------------------------------------------------

 